            Case 1:20-cv-00929-RDB Document 5 Filed 04/09/20 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


 LEADERS OF A BEAUTIFUL STRUGGLE
 et al.,

                        Plaintiffs,
                                                               Civil Action No. 20-929
        v.

 BALTIMORE POLICE DEPARTMENT
 et al.,

                        Defendants.


                       DECLARATION OF ERRICKA BRIDGEFORD

       I, Erricka Bridgeford, declare:

       1.      I am a resident of Catonsville in Baltimore County, Maryland, and I am over the

age of eighteen. I have personal knowledge of the facts stated in this declaration and if called to

testify I could and would testify competently thereto.

I.     Background

       2.      I was born in Baltimore City, grew up there, raised my children there, and lived

there until 2009. My stepson still lives in Baltimore City with his three children.

       3.      Currently, I work full-time as the Director of Training for Community Mediation

Maryland (“CMM”). CMM advances collaborative conflict resolution in Maryland through

educating the public, providing training and quality assurance, conducting research, and

creatively applying mediation to social challenges. In my capacity as Director of Training, I

provide training to the 18 community mediation centers in Maryland, as well as to state agencies

and organizations. I am deeply committed to the principles and processes of mediation.
            Case 1:20-cv-00929-RDB Document 5 Filed 04/09/20 Page 2 of 7



Mediation can help prevent conflicts from escalating to violence—something I have devoted my

time as an activist and organizer to preventing.

       4.      In my spare time, I am committed to serving the Baltimore community. I have

been an involved community activist since the late 1990s, and I have focused on a range of social

justice issues, in particular abolishing the death penalty and supporting survivors of homicide

victims. Presently, I am a co-organizer of Baltimore Ceasefire 365 (“Ceasefire”), an organization

and movement I co-founded in 2017. Throughout the year, this movement serves as a hub for

organizations and citizens to support one another, work together, and share resources with the

goal of seeing an end to murder in Baltimore City. We also sponsor the Ceasefire Ambassadors

program, through which youths or adults help us give Baltimoreans clear information about our

movement and inspire them to join it.

       5.      I started Ceasefire in 2017 as a city-wide call asking Baltimore residents to avoid

having any murders over a single weekend—from Friday, August 4th, through Sunday, August

6th. It was also a city-wide call asking Baltimore residents to celebrate life during the ceasefire

by joining with others to plan and participate in what we call life-affirming events. The August

2017 Baltimore Ceasefire/Baltimore Peace Challenge was historic for Baltimore City. There

were over 50 events; countless residents received help from multiple organizations working with

us throughout the weekend, including help getting records expunged, meals, legal advice, entry

to addiction recovery programs, assistance with resumes, and assistance with job placement; and

there was no murder in the city for a total of 67 out of the 72 hours. At a time when Baltimoreans

were statistically living though one murder every nineteen hours, the beginning of the August

2017 ceasefire saw 41 continuous hours without murder.
            Case 1:20-cv-00929-RDB Document 5 Filed 04/09/20 Page 3 of 7



       6.      The ultimate goal of Ceasefire is for everyone in the city to commit to zero

murders. Four times per year, we call for ceasefire weekends, where we ask everyone to be

peaceful and celebrate life. In doing the outreach for ceasefire weekends, Baltimoreans are

helping each other get the resources they need in their lives; having conversations with each

other about how to handle conflict differently; and making commitments to one another to be

non-violent in thoughts, words, and deeds, for at least the ceasefire weekend. By agreeing to

sacred weekends without murder, and by receiving the resources needed to help us avoid violent

encounters, we all will eventually agree to honor the sacredness of every day and put an end to

murder.

       7.      In my capacity as co-organizer of Ceasefire, I conduct significant community

outreach in neighborhoods throughout Baltimore City. I talk with individuals who are affected by

violence in their communities and help them identify and access resources that are necessary to

reduce violence in their community. A significant portion of this work involves visiting every

murder site in the city within two weeks of the crime occurring. During ceasefire weekends, we

visit the scene within a few hours of the crime occurring, and certainly within 24 hours. I visit

these sites, bless them, and spend time with affected community members discussing how

violence has impacted their lives and communities as well as how we can stop ongoing violence.

       8.      As a Ceasefire co-organizer, I also host presentations and workshops about

violence. Within these spaces, I teach community members about emotional intelligence and

conflict management. Additionally, I organize events and rallies in partnerships with Baltimore

community leaders and organizations to raise awareness about community violence.

       9.      I am known as the “murder lady” throughout Baltimore City. Even when I am not

out in a neighborhood in my official capacity as co-organizer of Ceasefire, people will stop me
          Case 1:20-cv-00929-RDB Document 5 Filed 04/09/20 Page 4 of 7



on the street to talk with me about instances of violence that have occurred in their lives or

communities. People in the Baltimore community look to me as someone who can help—not

only by listening but also by connecting them to resources to support themselves and their

communities during their struggles with violence.

II.    The Impact of the AIR Program’s Wide-Area Aerial Surveillance

       10.     Under the Baltimore Police Department’s (“BPD’s”) wide-area surveillance

program (the “AIR program”), the BPD has broad power to develop specific reports on people

who merely meet others who are in the vicinity of the four target crime scenes (murder, non-fatal

shooting, armed robbery, or car-jacking). As part of my community organizing and engagement,

I often visit and speak with people in high-crime neighborhoods. The very nature of my work

involves visiting murder scenes and talking with people who are processing the trauma

associated with being in the vicinity of a murder. Accordingly, if the AIR program is permitted

to go forward, I believe it is likely that the BPD will generate an individualized report about me.

       11.     The BPD’s AIR program threatens my ability to effectively conduct the work I do

for Ceasefire. I drive from neighborhood to neighborhood throughout Baltimore to engage with

communities affected by violence. Once in a neighborhood, I spend two to three hours walking

along public streets and parks to interact with community members. I often have conversations

with people where I meet them in public spaces. I also sometimes walk with people I meet back

to their homes to meet their family members and continue our conversation. Under the AIR

program, I will now have to be far more cognizant of who I associate with in public, out of

concern that each and every association will be captured by the AIR program, and that those

associations will subject me to additional unjustified BPD scrutiny.
          Case 1:20-cv-00929-RDB Document 5 Filed 04/09/20 Page 5 of 7



       12.     The AIR program will also burden my effectiveness within communities because

some people will likely no longer feel comfortable having private and sensitive conversations

with me, given that the very fact of our meeting will be captured by the BPD’s blanket aerial

surveillance. I am known in Baltimore communities as someone people can trust; however,

because people will know definitively that they will be subject to aerial surveillance when

associating with me in public or inviting me into their home—and for that reason linked to every

other person I meet with—the AIR program will likely undermine my role as a safe resource

within the communities I try to serve.

       13.     Because of the nature of Ceasefire’s work, much of our initial community

interactions necessarily and unavoidably happen in public. The AIR program undermines the

safe spaces I try to create within communities. How can I make the people who are the most

vulnerable and most traumatized feel safe speaking with me amidst the constant threat of

surveillance? It is very likely that I will not be able to convince people to have private

conversations with me or to risk associating with me.

       14.     Furthermore, I cannot change the timing of my outreach work to avoid

surveillance without compromising my effectiveness. If I were to only conduct community

outreach when the planes are not flying (perhaps at night or during bad weather), I would

encounter far less foot traffic on the streets. I would also have far less time in each neighborhood

because I cannot feasibly work every night and all night long.

       15.     The AIR program presents a huge new barrier to the work I do. I will have to

change the way I interact with people in communities. I anticipate I will have to shift most of my

outreach and conversations to be over the phone, over social media, or over email, which will
             Case 1:20-cv-00929-RDB Document 5 Filed 04/09/20 Page 6 of 7



severely impact the nature and quality of the inherently personal and sensitive work I do through

Ceasefire.

       16.      Additionally, the BPD’s AIR program undermines and burdens the work I do

because the knowledge that people are being surveilled from above will discourage them from

volunteering and joining me in the streets to work with Ceasefire. When I am recruiting people, I

will feel obligated to warn them about the risks the AIR program poses. It is likely the program

will chill people from participating in our anti-violence advocacy. And it is very likely the

program will cause parents to be so concerned about the surveillance of their children that

parents will not allow their children to be Ceasefire Ambassadors (and to associate themselves

publicly with work in high-crime areas).

       17.      I am also deeply worried by the effect the AIR program will have on the

relationship between the Baltimore community and the BPD. In my view, the BPD’s

implementation of the AIR program is a lazy and hypocritical strategy. Through my work as a

community activist, I’ve often had conversations with law enforcement officers. Far too often,

many of us who work in Baltimore hear from officers that they feel that they are over-worked

and they lack the resources to support the communities they police. Rather than investing time

and energy in surveillance, the City of Baltimore and the BPD should invest in programs to

address the root causes of violence. The best way to reduce violence is not through military-

grade surveillance programs but through community building and healing strategies. In
Case 1:20-cv-00929-RDB Document 5 Filed 04/09/20 Page 7 of 7
